Case: 19-10095      Document: 00515298851         Page: 1    Date Filed: 02/05/2020




           IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 19-10095                           February 5, 2020
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
WILLIAM J. AXSOM, II,

                                                 Petitioner-Appellant

v.

ERIC D. WILSON, Warden,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:18-CV-830


Before BENAVIDES, GRAVES, and HO, Circuit Judges.
PER CURIAM: *
       William J. Axsom, II, federal prisoner # 21830-009, appeals the district
court’s dismissal for lack of jurisdiction of his 28 U.S.C. § 2241 petition
challenging his convictions of distribution of child pornography, 18 U.S.C.
§ 2252(a)(2), and possession of child pornography, § 2252(a)(4)(B), for which he
was sentenced to 180 months in prison. According to Axsom, he is actually
innocent of the offenses of conviction because Esquivel-Quintana v. Sessions,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10095    Document: 00515298851      Page: 2   Date Filed: 02/05/2020


                                  No. 19-10095

137 S. Ct. 1562 (2017), reduced the range of conduct to which § 2252 and 18
U.S.C. § 2256 apply when it held that the generic federal definition of minor is
a person under 16 years of age.
      We review the district court’s findings of fact for clear error and
conclusions of law de novo. See Christopher v. Miles, 342 F.3d 378, 381 (5th
Cir. 2003). As the district court concluded, Esquivel-Quintana does not apply
in the instant matter. The term “minor,” as used § 2252, is defined in § 2256,
and, unlike the immigration statute at issue in Esquivel-Quintana, § 2256
unambiguously defines a minor as a “person under the age of eighteen years.”
§ 2256. Esquivel-Quintana, therefore, whether retroactively applicable or not,
does not establish that Axsom may have been convicted of a nonexistent
offense, and the savings clause is unavailable to Axsom. See § 2255(e); Reyes-
Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001). Because Axsom
fails to satisfy the savings clause of § 2255(e), his claims are not properly
brought under § 2241. See Christopher, 342 F.3d at 381; Jeffers v. Chandler,
253 F.3d 827, 830-31 (5th Cir. 2001). The decision of the district court is
AFFIRMED.




                                       2